FILED
                            NOT FOR PUBLICATION                             NOV 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30159

               Plaintiff - Appellee,             D.C. No. 3:09-cr-05830-RJB

  v.
                                                 MEMORANDUM *
ADALBERTO GUZMAN-SIU,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Adalberto Guzman-Siu appeals from his guilty-plea conviction and

97-month aggregate sentence for possession with intent to distribute heroin and

cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and possession of

firearm in furtherance of drug trafficking, in violation of 18 U.S.C. § 924(c)(1)(A).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Guzman-Siu’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record.

      In his pro se supplemental brief, Guzman-Siu contends that he is actually

innocent of the firearms offense and also asserts an ineffective assistance of

counsel claim.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. With

respect to the appeal of the conviction and sentence, we dismiss in light of the

valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.

2000). We decline to address Guzman-Siu’s claim of ineffective assistance of

counsel on direct appeal as the record is insufficiently developed and his legal

representation was not so inadequate that it can be concluded at this point that he

obviously was denied his Sixth Amendment right to counsel. See United States v.

McKenna, 327 F.3d 830, 845 (9th Cir. 2003) (“Claims of ineffective assistance of

counsel are generally inappropriate on direct appeal.”).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                      10-30159